Exhibit 10.5

MANAGEMENT AND ADMINISTRATIVE SERVICES AGREEMENT

This Agreement is entered into effective as of the 1st day of January 2007 by
and between HVHC Inc. (“HVHC”) and Eye Care Centers of America, Inc.
(“Subsidiary”).

WHEREAS, HVHC is a direct subsidiary of Highmark Inc. (“Highmark”) and is a
holding company for vision related businesses, including that of Subsidiary;

WHEREAS, Subsidiary requires certain management, administrative and corporate
services and facilities and equipment to conduct its business operations;

WHEREAS, HVHC is prepared to provide certain management, administrative and
corporate services and to make available facilities and equipment to Subsidiary
for Subsidiary’s business operations; and

WHEREAS, HVHC and Subsidiary desire to enter into a formal agreement to identify
and provide for the reimbursement of the cost of the services, facilities and/or
equipment to be provided by HVHC to Subsidiary;

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, HVHC and Subsidiary agree as
follows:

ARTICLE I

HVHC Responsibilities

HVHC shall make available to Subsidiary, during the term of this Agreement
certain management, administrative and corporate services (“Services”) and
facilities and equipment (“Facilities”) mutually determined to be appropriate
for HVHC to provide to assist Subsidiary in conducting its business operations.
The Services may include, but are not limited to, management, supervision,
financial, accounting, investment, procurement, human resource services,
information systems, communications, payroll, employee benefits, and other
services as the parties may agree to from time to time. The Facilities may
include, but are not limited to, office floor space, telephones, furniture,
building maintenance, and cleaning services and other Facilities as the parties
may agree to from time to time.

HVHC shall provide the level of service requested by Subsidiary subject to the
ability of HVHC staff to accommodate these requests.



--------------------------------------------------------------------------------

ARTICLE II

Compensation for Services

Subsidiary agrees to pay HVHC in accordance with the terms set forth below. The
fees shall be fair and reasonable and consistent with the cost for HVHC to make
the Services or Facilities available to Subsidiary. None of the charges to
Subsidiary under this Agreement shall duplicate charges made to Subsidiary by
Highmark under any agreement similar to this Agreement. HVHC shall invoice
Subsidiary on a monthly basis with the monthly fee including the following:

 

  (i) Corporate Level Expenses – Corporate Level Expenses includes those for
various corporate functions and services, including but not limited to
management, supervision, financial, accounting, investment, procurement,
payroll, employee benefits, human resources, and communications. Corporate Level
Expenses will be allocated based on actual utilization or appropriate and
reasonable methods for the relevant expense (such as allocating costs for
employee recruitment based on number of employees or hires).

 

  (ii) Direct Charges – Direct Charges are any external charges incurred and
paid by HVHC on behalf of Subsidiary, and are charged directly by HVHC to
Subsidiary at actual cost. Examples include legal, consulting, or other
professional services fees.

 

  (iii) Central Payments – Central Payments are expenses paid by HVHC which may
benefit multiple subsidiaries or business segments. Central Payments may
include, but are not limited to, employee benefit programs for which the
Subsidiary is a participant. Central Payments are to be allocated based on
actual utilization or appropriate and reasonable methods for the relevant
expense (for example, group insurance costs allocated based on the number of
FTEs). Standard rates may be used and adjusted on an interim basis throughout
the year, and, at year-end, variances between the standard and actual rates will
be distributed back to users or business segments based upon actual costs.

 

  (iv) Payment – For each of the foregoing expenses and charges described in
this Article II, HVHC shall invoice Subsidiary on a monthly basis. HVHC may, at
its option, electronically withdraw invoiced amounts from Subsidiary funds on
deposit at financial institutions provided that, when appropriate, prior
authorization has been obtained from Subsidiary’s Board of Directors. If funds
of Subsidiary are not available, withdrawal will occur as soon thereafter as
funds become available.

 

2



--------------------------------------------------------------------------------

ARTICLE III

Term and Termination

1. Term. This Agreement shall be effective the date first written above and
continue in effect for a term of one year thereafter. It shall renew
automatically for successive terms of one year unless terminated as provided in
Section 2 of this Article, unless otherwise stated herein.

2. Termination. This Agreement may be terminated:

 

  (a) on an anniversary date following a minimum of 30 days prior written notice
by either party,

 

  (b) automatically on the filing of any voluntary or involuntary petition in
bankruptcy, the application for appointment of a receiver, trustee or
liquidator, or the making of a general assignment for the benefit of creditors
by or for Subsidiary, or

 

  (c) at any time by mutual agreement of the parties.

ARTICLE IV

Liability

 

  A. The parties agree to hold each other harmless, and in no event shall either
one be liable to the other for loss of income or profit, incidental, indirect,
special, or consequential damages, arising out of any breach of this Agreement,
or of obligations under this Agreement, or for any claim made against either one
by any other party.

 

  B. The parties agree that HVHC personnel or officers who perform services for
Subsidiary hereunder shall in the rendering of such services continue as
employees of HVHC or Highmark for purposes of Workmen’s Compensation,
Unemployment Compensation and with respect to all other employee and retirement
benefits.

 

  C. The provisions of this Article IV shall survive the expiration or earlier
termination of this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE V

General

 

A. Assignment

Except as otherwise provided herein, neither party shall assign or subcontract
this Agreement, or any interest herein, or any part of this Agreement without
the other party’s prior written consent which shall not be unreasonably
withheld.

 

B. Applicable Law

The validity of this Agreement, the construction and enforcement of its terms,
and the interpretation of the rights and duties of the parties shall be governed
by the laws of the Commonwealth of Pennsylvania.

 

C. Waiver

No modification, amendment, supplement to or waiver of this Agreement or any of
its provisions shall be binding upon the parties hereto unless made in writing
and duly signed by both parties.

 

D. Entirety

This Agreement constitutes the entire agreement between the parties and
supersedes all previous agreements, promises and representations, whether oral
or written, between the parties with respect to the subject matter hereof.

 

E. Change in Ownership

Notwithstanding any provision of this Agreement to the contrary, in the event
that control or change in ownership of either party is acquired by a third
party, this Agreement shall terminate immediately without the need for further
notice or action by the non-acquired party.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, each acting under due and proper
authority, have executed this Agreement as of the day, month and year first
above written.

 

HVHC INC. By:  

 

Title:  

 

Eye Care Centers of America, Inc. By:  

 

Title:  

 

 

5